


Exhibit 10(d)
__________ Shares
Date of Grant: _________________


RESTRICTED SHARE AWARD


CLIFF VESTING AWARDS


2004 OMNIBUS STOCK AND INCENTIVE PLAN


FOR DENBURY RESOURCES INC.


RESTRICTED SHARE AWARD (“Award”) made effective on the Date of Grant between
Denbury Resources Inc. (the “Company”) and ______________ (“Holder”).


WHEREAS, the Company desires to grant to the Holder ______
(______________________________) Restricted Shares under and for the purposes of
the 2004 Omnibus Stock and Incentive Plan for Denbury Resources Inc. (the
“Plan”);


WHEREAS, in accordance with the provisions of Section 16(d) of the Plan, the
Restricted Shares will be issued by the Company in the Holder's name and be
issued and outstanding for all purposes (except as provided below or in the
Plan) but held by the Company (together with the stock power set forth below)
until such time as such Restricted Shares are Vested by reason of the lapse of
the applicable Restrictions, after which time the Company shall make delivery of
the Vested Shares to Holder; and


WHEREAS, the Company and Holder understand and agree that this Award is in all
respects subject to the terms, definitions and provisions of the Plan, and all
of which are incorporated herein by reference, except to the extent otherwise
expressly provided in this Award.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:


1.    Restricted Share Award. The Company hereby sells, transfers, assigns and
delivers to the Holder an aggregate of ________ (_______________________)
Restricted Shares (“Award Restricted Shares”) on the terms and conditions set
forth in the Plan and supplemented in this Award, including, without limitation,
the restrictions more specifically set forth in Section 2 below, subject only to
Holder's execution of this Award agreement.


2.    Vesting of Award Restricted Shares. The Restrictions on the Award
Restricted Shares shall lapse (Award Restricted Shares with respect to which
Restrictions have lapsed being herein referred to as “Vested Shares”) and become
non-forfeitable on the occurrence of the earliest of the dates (“Vesting Date”)
set forth in (a) through (e) immediately below:


(a)    March 31, _____;


(b)    the date of Holder's death or Disability;


(c)    the date of a Change in Control;


(d)    the date of a Post-Separation Change in Control; and


(e)
the date of Holder's Retirement Vesting Date, provided that such date is at
least one year from the Date of Grant. In the event that Holder's Retirement
Vesting Date occurs prior to the first anniversary of the Date of Grant, vesting
of this Award under this Paragraph 2(e) shall occur upon the first anniversary
of the Date of Grant, unless the Award has been forfeited pursuant to Section 3.

    
For purposes of this Award, the term “Post-Separation Change in Control” means a
Change in Control which follows the Holder's Separation, but results from the
Commencement of a Change in Control that occurs prior to the Holder's
Separation. For all purposes of this Award, the term “Commencement of a Change
in Control” shall mean the date on which any material action,



A-1

--------------------------------------------------------------------------------




including without limitation through a written offer, open-market bid, corporate
action, proxy solicitation or otherwise, is taken by a “person” (as defined in
Section 13(d) or Section 14(d)(2) of the 1934 Act), or a “group” (as defined in
Section 13(d)(3) of the 1934 Act), or their affiliates, to commence efforts
that, within 12 months after the date of such material action, leads to a Change
in Control as defined in Section 2(h)(2), (3) or (4) of the Plan involving such
person, group, or their affiliates.


3.    Restrictions - Forfeiture of Award Restricted Shares. The Award Restricted
Shares are subject to the Restriction that, except as provided in the following
sentence, all rights of Holder to any Award Restricted Shares which have not
become Vested Shares automatically, and without notice, shall terminate and
shall be permanently forfeited on the date of Holder's Separation. The exception
referred to in the preceding sentence is that, if there is a Post-Separation
Change in Control, the previously forfeited Award Restricted Shares shall be
reinstated as Vested Shares and, for all purposes of this Award, Holder will be
deemed to have Separated on the day after such Post-Separation Change in
Control.


4.    Withholding. On the date Award Restricted Shares become Vested Shares, the
minimum withholding required to be made by the Company shall be paid by Holder
to the Administrator in cash, or by delivery of Shares, which Shares may be in
whole or in part Vested Shares, based on the Fair Market Value of such Shares on
the date of delivery. The Holder, in his sole discretion, may direct that the
Company withhold at any rate which is in excess of the minimum withholding rate
described in the preceding sentence, but not in excess of the highest
incremental tax rate for Holder, and such additional directed withholding will
be made in the same manner as described in the preceding sentence except that
such additional directed withholding may only be paid in Shares which have been
previously acquired and have been held by Holder for at least six (6) months
prior to the date of delivery.
 
5.    Issuance of Shares. Without limitation, Holder shall have all of the
rights and privileges of an owner of the Award Restricted Shares (including
voting rights) except that Holder shall not be entitled to delivery of the
shares or the certificates evidencing any such shares unless and until they
become Vested Shares, nor shall Holder be entitled to receive Restricted Share
Distributions (i.e. dividends) until they become Vested Shares. The
Administrator or its designee shall deliver the Vested Shares (reduced by the
number of Vested Shares delivered to the Administrator to pay required
withholding under Section 4 above) to the Holder as soon as reasonably possible
following vesting. The Holder agrees to hold and retain the required number of
Vested Shares as specified in the Company's stock ownership guidelines, as
potentially modified from time to time.


6.    No Transfers Permitted. Holder may file with the Administrator a written
designation of beneficiary for Awards under the Plan, which will remain in
effect for all such Awards until changed in writing by the Holder. In the event
that Holder does not file a written designation of beneficiary, or where such
beneficiary predeceases the Holder, the following rules shall apply: (i) the
Holder's beneficiary designation for the basic life insurance benefits provided
by the Company shall then apply; and (ii) in the absence of such beneficiary
designation, or in the event that the designated beneficiary predeceases the
Holder, the Company will allow the legal representative of the Holder's estate
to exercise any and all rights under an Award, including the right to receive
and retain Vested Shares. The rights under this Award are not transferable by
the Holder other than by beneficiary designation or the Applicable Laws of
descent and distribution.


7.    No Right To Continued Employment. Neither the Plan nor this Award shall
confer upon the Holder any right with respect to continuation of employment by
the Company, or any right to provide services to the Company, nor shall they
interfere in any way with Holder's right to terminate employment, or the
Company's right to terminate Holder's employment, at any time.


8.    Governing Law. Without limitation, this Award shall be construed and
enforced in accordance with and governed by the laws of Delaware.


9.    Binding Effect. This Award shall inure to the benefit of and be binding
upon the heirs, executors, administrators, successors and assigns of the parties
hereto.


10.    Severability. If any provision of this Award is declared or found to be
illegal, unenforceable or void, in whole or in part, the remainder of this Award
will not be affected by such declaration or finding and each such provision not
so affected will be enforced to the fullest extent permitted by law.


11.    Committee Authority. The Award shall be administered by the Committee,
which shall adopt rules and regulations for carrying out the purposes of the
Award and, without limitation, may delegate all of what, in its sole discretion,
it determines to be



A-2

--------------------------------------------------------------------------------




ministerial duties to the Administrator; provided, further, that the
determinations under, and the interpretations of, any provision of the Award by
the Committee shall, in all cases, be in its sole discretion, and shall be final
and conclusive.




IN WITNESS WHEREOF, the Company has caused this Award to be executed on its
behalf and its corporate seal to be affixed hereto by its duly authorized
representative and the Holder has hereunto set his or her hand and seal, all on
the day and year first above written.


 
DENBURY RESOURCES INC.
 
 
 
 
Per:


 
 
Phil Rykhoek, Chief Executive Officer
 
 
 
 
 
 
 
Per:


 
 
Mark Allen, SVP & Chief Financial Officer






A-3

--------------------------------------------------------------------------------




Assignment Separate From Certificate


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
Denbury Resources Inc. the _________ Shares subject to this Award, standing in
the undersigned's name on the books of said Denbury Resources Inc., and do
hereby irrevocably constitute and appoint the corporate secretary of Denbury
Resources Inc. as attorney to transfer the said stock on the books of Denbury
Resources Inc. with full power of substitution in the premises.


Dated ____________________






________________________________
Holder's signature




ACKNOWLEDGMENT


The undersigned hereby acknowledges (i) my receipt of this Award, (ii) my
opportunity to review the Plan, (iii) my opportunity to discuss this Award with
a representative of the Company, and my personal advisors, to the extent I deem
necessary or appropriate, (iv) my understanding of the terms and provisions of
the Award and the Plan, and (v) my understanding that, by my signature below, I
am agreeing to be bound by all of the terms and provisions of this Award and the
Plan.
Without limitation, I agree to accept as binding, conclusive and final all
decisions or interpretations (including, without limitation, all interpretations
of the meaning of provisions of the Plan, or this Award, or both) of the
Administrator upon any questions arising under the Plan, or this Award, or both.
Dated as of this ________ day of ______________, 20__.






________________________________
Holder's signature







A-4